Title: Petition from Citizens of Portland, Maine, before 20 April 1803
From: Citizens of Portland, Maine
To: Jefferson, Thomas


          
            
                        before 20 Apr. 1803
                     
          
          The subscribers, citizens of the town of Portland in the District of Maine, respectfully represent,
          That they have understood from unquestionable authority that Nathaniel F. Fosdick Esqr. late Collector of the United States for the District of Portland & Falmouth, has been removed from office:—that there has been such a mistake in the name of the person who was probably intended to be the Successor of Mr Fosdick, that he will doubtless not incline to assume the duties of the office, untill this mistake has been rectified, or a new nomination shall have taken place.—The subscribers therefore take this method to express to you their sentiments upon this subject, in the hope, that as they are perfectly sincere, they will be the less obtrusive.
          Mr Fosdick was elected to the office of Naval officer of this port, by the Legislature of this state, prior to adoption of the Constitution of the United States.—He was annually elected to the same office, in the same manner, untill the final organization of the federal Government, when he was appointed to the office of Collector, by the then President Washington; which office he has continued to hold untill the time of his late removal.—
          Being intirely uninformed as to the reasons for which Mr Fosdick has been removed; and being equally with himself ignorant of the accusations (if any) which have been made against him, it cannot be expected either from him or us that they can be repelled; but we take the liberty to assure you, and that from a constant course of experience & observation since he has been in office,
          That he has not been excelled by any officer in the department to which he belongs, for his correctness, intelligence, industry, punctuality and official integrity.
          That since the Executive part of the Government, has devolved on you, he has conducted himself both in his language, and general deportment with perfect decency prudence & respect; and in such a manner, as the most zealous admirer of your character and administration, would deem proper, and even faultless.—
          That whatever representations or calumnies may have been conveyed to you respecting him, we are ready to pledge ourselves that when they shall be made known, he will have it in his power to remove and refute them.—
          That we hold sacred the sentiment founded in immutable justice, and the peculiar and appropriate principles of a republican and free Government, that it is the right of every man to meet his accusers face to face;—or at least that he may know who they are, and of what they accuse him, before he is condemned; and that a proper oppertunity should be given to defend himself.—
          That we have reason to conjecture (and from the secret nature of the Communications against Mr Fosdick, we can do no more than conjecture) that certain individuals in our vicinity, who have undertaken to furnish information to the Government and its servants, have been actuated more from private interest and prejudice, than the principles of publick justice; and that some of them have sought the removal and ruin of Mr Fosdick from motives peculiarly malignant, and such as all honest men will be disposed to reprobate.
          That there are strong reasons to apprehend that his removal has been Occasioned by a misrepresentation of a particular instance of official duty, in which we believe he conducted with uprightness and delicacy; and which on the part of the delinquents respected a most violent and outrageous attack upon the laws of Government.
          That for many years after Mr Fosdick held the office, the proceeds of it were inadequate to the support of his family—
          
          That the private character of Mr Fosdick, is that of a man not merely just and honest in his dealings; but remarkable for his generosity & hospitality.—
          That he has a large and expensive family under his care; the greater part of whom are the objects of his benevolence; the circumstances of whom from motives of delicacy to him we forbear to particularize.—
          That Mr Ilsley, the Gentlemen probably intended as the Successor of Mr Fosdick, is a young man with a small family, who now holds an office from the Citizens of this County, which places him in an easy and eligable situation.—
          We therefore earnestly request, that Mr Fosdick may be restored to his office; and that as a just and reasonable preliminary to such a measure, an impartial enquiry may be made into his official conduct, if it should be thought necessary.
          
        